--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement is made effective as of the 1st day of May, 2015.

BETWEEN:

  ALTA DISPOSAL LTD., a corporation, incorporated pursuant to the laws of the
Province of Alberta (hereinafter called the “Vendor”)  

OF THE FIRST PART

AND

  NATEL HOFMANN, an individual, residing in the Hamlet of Wardlow, in the
Province of Alberta, or her nominees (hereinafter called the “Purchaser”)  

OF THE SECOND PART

AND

  TERO OILFIELD SERVICES LTD., a corporation, incorporated pursuant to the laws
of the Province of Alberta (hereinafter called the “Corporation”)  

OF THE THIRD PART

RECITALS

A.

WHEREAS the Corporation operates a water well drilling and water disposal
business located in central Alberta;

    B.

AND WHEREAS the Vendor owns 500,000 Class “A” Voting Common Shares of the
Corporation (the “Shares”) which represents 50% of the issued and outstanding
shares of the Corporation;

    C.

AND WHEREAS the Vendor wishes to sell and convey the Shares to the Purchaser and
the Purchaser wishes to purchase the Shares upon the terms and conditions
hereinafter set forth;

    D.

AND WHEREAS the Vendor is willing to provide a restrictive covenant not to
compete with the Corporation after the sale of the Shares;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants contained herein and other good and valuable consideration (the
receipt and sufficiency of which is acknowledged), the Parties agree as follows:

--------------------------------------------------------------------------------

2

SECTION ONE
INTERPRETATION

1.1.

DEFINITIONS

Whenever used in this Agreement, including the recitals and any schedules
hereto, the following words and phrases shall have the following meanings unless
the context otherwise requires:

  (a)

“Agreement” means this Share Purchase Agreement and includes any agreement
amending this agreement or any agreement or instrument which is supplemental or
ancillary thereof, and the expressions “above”, “below”, “herein”, “hereto”,
“hereof” and similar expressions refer to this Agreement;

        (b)

“Books and Records” means all books, records, files and papers of the
Corporation, including computer programs (including source codes and software
programs), computer manuals, computer data, financial and tax working papers,
financial and tax books and records, business reports, business plans and
projections, sales and advertising materials, sales and purchases records and
correspondence, trade association files, research and development records, lists
of present and former customers and suppliers, personnel and employment records,
minute and share certificate books, and all copies and recordings of the
foregoing;

        (c)

“Business” means the business currently carried on by the Corporation as a water
well drilling, water disposal and service company as a going concern and the
intangible goodwill associated therewith and any and all interests of whatsoever
kind and nature related thereto;

        (d)

“Closing Date” means May 15, 2015 or such other date as the Parties agree to in
writing;

        (e)

“Counsel” means any barrister, solicitor or attorney or a firm thereof retained
by the Vendor or Purchaser as the case may be;

        (f)

“Documents” means all contracts, agreements, documents, permits, licenses,
certificates, plans, drawings, specifications, reports, compilations, analysis,
studies, financial statements, budgets, market surveys, minute books, corporate
records, corporate seals and any other documents or information of whatsoever
nature relating to the Corporation or its Business and any all rights in
relation thereto;

        (g)

“Effective Date” means 8:00 a.m. (Calgary, Alberta time), on May 1, 2015;

        (h)

“Party” or “Parties” means a party or parties to this Agreement;

        (i)

“Purchaser” means Natel Hofmann or her nominees;


--------------------------------------------------------------------------------

3

  (j)

“Purchase Price” means the sum of $300,000 US;

        (k)

“Shares” means 500,000 Class “A” Voting Common Shares of the Corporation;

        (l)

“Transaction” means the transaction contemplated by this Agreement;

        (m)

“Time of Closing” means 11:00 am, Calgary time, on the Closing Date when the
Closing of the purchase and sale herein provided for shall be completed; and

        (n)

“Vendor” means Alta Disposal Ltd.


1.2.

SCHEDULES

Appended hereto are the following schedules, which are incorporated into this
Agreement by reference and are deemed to be a part hereof:

Schedule A – Resignation of Alex Walsh as a Director and Officer of the
Corporation

1.3.

SCHEDULE REFERENCES

Wherever any provision of any schedule to this Agreement conflicts with any
provision in the body of this Agreement, the provisions of the body of this
Agreement shall prevail. References herein to a schedule shall mean a reference
to a schedule to this Agreement. References in any schedule to this Agreement
shall mean a reference to this Agreement. References in any schedule to another
schedule shall mean a reference to a schedule to this Agreement.

1.4.

US DOLLARS

All dollar amounts referred to in this Agreement are in US funds, unless
otherwise indicated herein. All payments contemplated herein shall be by
certified cheque or bank draft issued by a Canadian chartered bank or such other
transfer of immediately available funds as may be acceptable to the Vendor.

1.5.

DIRECTION TO PAY

The Vendor hereby directs the Purchase to pay the Purchase Price to Lithium
Exploration Group, Inc.

1.6.

EXTENDED MEANINGS

In this Agreement, words importing the singular number include the plural and
vice versa; words importing the masculine gender include the feminine and neuter
genders; and references to any statute shall extend to and include
orders-in-council or regulations passed under and pursuant thereto, of any
amendment or re-enactment of such statute, orders-in-council or regulations, or
any statute, order-in-council or regulations substantially in replacement
thereof.

--------------------------------------------------------------------------------

4

1.7.

ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, and there are no warranties, representations or other
agreements between the Parties in connection with the subject matter hereof. No
amendment, supplement, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the party to be bound thereby.

1.8.

HEADINGS

Section headings are not to be considered part of this Agreement and are
included solely for convenience of reference and are not intended to be full or
accurate descriptions of the contents thereof.

1.9.

SUCCESSORS AND ASSIGNS

All of the terms and provisions in this Agreement shall be binding upon and
shall enure to the benefit of the Parties and their respective successors and
assigns.

SECTION TWO
PURCHASE OF SHARES

2.1.

PURCHASE OF SECURITIES

Subject to the terms and conditions of this Agreement, the Vendor hereby sells
to the Purchaser and the Purchaser hereby purchases from the Vendor on the
Closing Date, with effect on the Effective Date, the Shares for the Purchase
Price of $300,000 US (the “Purchase Price”). The Shares shall constitute 50% of
the issued and outstanding voting common shares in the capital of the
Corporation, free and clear of all liens and encumbrances.

2.2.

PAYMENT OF PURCHASE PRICE

Subject to the terms and conditions of this Agreement, the Purchase Price shall
be paid by the Purchaser to the Vendor for the Shares in two installments, with
one installment of $100,000 US paid on the Closing Date of May 15, 2015 and the
balance of $200,000 US to be paid on or before June 1, 2015. Both payments shall
be payable to the Vendor by certified cheque or bank draft.

2.3.

DELIVERY OF SHARES

Subject to the fulfilment of all of the terms and conditions hereof (unless
waived as herein provided), on the Closing Date, the Vendor shall deliver (or
make arrangements to deliver) to the Purchaser a share certificate representing
the Shares duly endorsed for transfer to the Purchaser, together with such other
documentation as contemplated in Section 5.1 hereof.

--------------------------------------------------------------------------------

5

2.4.

EFFECTIVE DATE OF TRANSFER

For accounting, title and tax purposes, the transfer and assignment of the
Shares from the Vendor to the Purchaser shall be effective as of the Effective
Date.

2.5.

ASSUMPTION OF ALL LIABILITIES BY PURCHASER

The Parties agree that there will be no distribution of revenue by the
Corporation for the period from the purchase date of the Shares by the Vendor
until the Closing date of the Transaction. The Parties also agree that the
Vendor shall not be liable for any expenses or financial obligations of the
Corporation in that same time period.

2.6.

TERMINATION OF AGREEMENTS

The Parties acknowledge that the Option Agreement entered into between the
Vendor and the Purchaser as of March 1, 2014 has been terminated. The Parties
also agree that the Unanimous Shareholder Agreement between the Vendor, the
Purchaser and the Corporation and dated effective as of March 1, 2014, shall be
terminated on the Closing Date.

SECTION THREE
REPRESENTATIONS AND WARRANTIES OF THE VENDOR

To induce the Purchaser to enter into this Agreement and complete the
Transaction the Vendor represents and warrants to and in favour of the Purchaser
as provided in this Section Three as follows:

3.1.

SHARES


  (a)

The Vendor has or will have on the Closing Date good, marketable, beneficial
and/or recorded title to the Shares, and such Shares are free of all mortgages,
charges, liens, pledges, claims, security interests and agreements and other
encumbrances of whatsoever nature and no person, firm or corporation has any
agreement or option or right capable of becoming an agreement or option for the
purchase from the Vendor of any of the Shares except as provided herein, and the
Vendor has good right, full power and absolute authority to sell and assign the
Shares to the Purchaser for the purpose and in the manner as provided in this
Agreement. The Shares are not subject to any shareholder, pooling, escrow or
similar agreements.

        (b)

No consents of, filings with or approval of any governmental or regulatory body
or authority is required by the Vendor for the Vendor's sale and transfer of the
Shares to the Purchaser, other than those presently held or obtained by the
Vendor which are in full force and effect.

        (c)

The Vendor is not obligated to obtain the written consent of any person to the
Transaction.


3.2.

INCOME TAX


--------------------------------------------------------------------------------

6

  (a)

The Vendor is a resident of Canada within the meaning of the Income Tax Act;

        (b)

There are no remittances due to the Canada Revenue Agency on the Closing Date.


3.3.

EXECUTION AND DELIVERY OF AGREEMENT

This Agreement has been duly executed and delivered by the Vendor or its duly
appointed power of attorney and representative and all documents required
hereunder to be executed and delivered by the Vendor shall have been duly
executed and delivered by the Vendor and this Agreement does and such documents
and instruments shall, constitute legal, valid and binding obligations of the
Vendor enforceable in accordance with their respective terms.

3.4.

REPRESENTATIONS AND WARRANTIES SURVIVING CLOSING DATE


  (a)

The covenants, representations and warranties of the Vendor contained in Section
Three hereof and elsewhere in this Agreement and in any certificate or other
material delivered under this Agreement are accurate and complete, do not
contain any untrue statement of a material fact or, considered in the context in
which presented, omit to state a material fact necessary in order to make the
statements and information contained herein or therein not misleading.

        (b)

Any claims against the Vendor by the Purchaser pursuant to the terms hereof
shall not be enforceable against the Vendor unless notice thereof shall have
been given in writing to the Vendor within one (1) year of the Closing Date.

        (c)

Each and every right, remedy and power granted to the Purchaser hereunder
pursuant to Section Three or under any documents or instruments delivered
pursuant to the terms and conditions hereof, shall be cumulative and shall be in
addition to any other right, remedy or power herein or therein specifically
granted or hereinafter existing in equity at law, by virtue or statue or
otherwise and every such right, remedy and power may be exercised by the
Purchaser from time to time concurrently or independently and as often and in
such order as the Vendor may deem expedient.

        (d)

Notwithstanding any other provision of this Agreement, a claim for any breach of
any of the representations and warranties contained in this Agreement or in any
contract, agreement, instrument, certificate or other document executed or
delivered pursuant hereto involving fraud or fraudulent misrepresentations may
be made at any time following the Closing Date, subject only to applicable
limitation periods imposed by applicable law.

SECTION FOUR
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

To induce the Vendor to enter into this Agreement and complete the transactions
contemplated thereby, the Purchaser represents and warrants to and in favour of
the Vendor as provided in this Section Four:

--------------------------------------------------------------------------------

7

4.1.

EXECUTION AND DELIVERY OF AGREEMENT


  (a)

The execution and delivery of this Agreement by the Purchaser and the
consummation of the Transaction has been authorized by the Purchaser and does
not breach any agreement to which the Purchaser is a party or by which he is
bound.

        (b)

This Agreement has been duly executed and delivered by the Purchaser or his duly
appointed power of attorney and representative, and all documents required
hereunder to be executed and delivered by the Purchaser shall have been duly
executed and delivered by the Purchaser, and this Agreement does, and such
documents and instruments shall, constitute legal, valid and binding obligations
of the Purchaser and are enforceable in accordance with their respective terms.


4.2.

AUTHORITY

The Purchaser has good right, full power and absolute authority to purchase the
Shares on the terms described herein and in the manner contemplated by this
Agreement.

4.3.

INCOME TAX


  (a)

The Purchaser is a resident of Canada within the meaning of the Income Tax Act;

        (b)

All remittance to the Canada Revenue Agency due by the Corporation at the
Closing Date, have been remitted.


4.4.

CONSENTS


  (a)

No consents of, filings with or approval of any governmental or regulatory body
or authority is required by the Purchaser to purchase the Shares from the
Vendor.

        (b)

The Purchaser is not obligated to obtain the written consent of any person to
the transaction contemplated by this Agreement, other than those persons from
whom consent has, or prior to the Closing Date, will be obtained.


4.5.

REPRESENTATIONS AND WARRANTIES SURVIVING CLOSING DATE


  (a)

The covenants, representations and warranties of the Purchaser contained in
Section Four hereof and elsewhere in this Agreement, and in certificate or other
material delivered under this Agreement are accurate and complete, do not
contain any untrue statement of any material facts or, considered in the context
in which presented, omit to state a material fact necessary in order to make the
statements and information contained herein and therein misleading.

        (b)

Any claims against the Purchaser by the Vendor pursuant to the terms hereof
shall not be enforceable against the Purchaser unless notice thereof shall have
been given in writing to the Purchaser within one (1) year of the Closing Date.


--------------------------------------------------------------------------------

8

  (c)

Each and every right, remedy and power granted to the Vendor hereunder pursuant
to Section Four or under any documents or instruments delivered pursuant to the
terms and conditions hereof, shall be cumulative and shall be in addition to any
other right, remedy or power herein or therein specifically granted or
hereinafter existing in equity at law, by virtue or statue or otherwise and
every such right, remedy and power may be exercised by the Vendor from time to
time concurrently or independently and as often and in such order as the
Purchaser may deem expedient.

        (d)

Notwithstanding Section 4.6(c) a claim for any breach of any of the
representations and warranties contained in this Agreement or in any contract,
agreement, instrument, certificate or other document executed or delivered
pursuant hereto involving fraud or fraudulent misrepresentations may be made at
any time following the Closing Date, subject only to applicable limitation
periods imposed by applicable law.

SECTION FIVE
COMPLETION OF PURCHASE

5.1.

PURCHASER’S CONDITIONS

The obligation of the Purchaser to complete the purchase of the Shares
contemplated herein, is subject to the fulfilment of each of the following
conditions precedent, unless waived in writing by the Purchaser.

  (a)

The Vendor’s Representations, Warranties and Covenants: At the Time of Closing,
the Vendor shall have executed, delivered and performed all agreements and
documents on its part to be performed hereunder; all representations and
warranties contained in Section Three shall be true at the Time of Closing,
except where a different date is otherwise specified therein, and in such case,
at the date specified, with the same effect as if made on and as of such date,
the Vendor shall deliver a Certificate executed as of the Time of Closing
certifying that all representations and warranties of the Corporation and the
Vendor as contained herein are true and correct as of such date, except where a
different date is otherwise specified therein, and in such case, at the date
specified.

        (b)

Approvals: At the Closing Date, there shall have been obtained the written
consents or approvals, in form and substance satisfactory to the Purchaser,
acting reasonably, of any governmental or regulatory agency or person whose
consent to the transactions contemplated hereby is required, including, but
without limitation the approval by the board of directors of the Corporation.

        (c)

Closing Documents: The Corporation shall have executed and delivered to the
Purchaser all documents as the Purchaser or the Purchaser’s Counsel may
reasonably request for the purposes of effecting the transfer and delivery of
the Shares in accordance with the terms of this Agreement, including the
following:


--------------------------------------------------------------------------------

9

  i.

Certificate representing the Shares, accompanied by stock transfer powers duly
executed in blank or duly executed instruments of transfer, and all such other
assurances, consents and other documents as the Purchaser may reasonably request
to effectively transfer to the Purchaser title to the Shares free and clear of
all encumbrances;

        ii.

Original share registers, share transfer ledgers, minute books and corporate
seals (if any) of the Corporation;

        iii.

All other Books and Records of the Corporation in the possession of the Vendor;
and

        iv.

A certified copy of a resolution of the board of directors of the Corporation
consenting to the transfer of the Shares from the Vendor to the Purchaser as
contemplated by this Agreement.


  (d)

Delivery of Documents: The Vendor shall deliver to the Purchaser, or make
arrangements satisfactory to the Purchaser, to deliver, in organized form all
Documents relating to the Corporation as are in the possession of the Vendor at
the Closing Date.

If any such conditions shall not be fulfilled or waived in writing by the
Purchaser at or prior to the Time of Closing, the Purchaser may rescind this
Agreement by written notice to the Vendor and, in such event, the Purchaser and
the Vendor shall be released from all obligations hereunder. Notwithstanding the
foregoing, the Purchaser acknowledges that the $100,000 deposit is
non-refundable to the Purchaser.

5.2.

VENDOR'S CONDITIONS

The obligation of the Vendor to complete the sale of the Shares contemplated
herein, is subject to the fulfilment of the condition precedent, unless waived
in writing by the Vendor, that at the Closing Date the representations and
warranties contained in Section Four shall be true at the Closing Date with the
same effect as if made on and as of such date.

5.3.

RESCISSION AND TERMINATION

In the event this Agreement is rescinded and terminated pursuant to the
provisions of Section 5.1 and Section 5.2 hereof, each Party shall be released
from all obligations hereunder and each Party shall take all reasonable actions
to return the other Parties to the position relative to the Shares which such
Party occupied prior to the execution hereof.

SECTION SIX
INDEMNIFICATION

6.1.

MUTUAL INDEMNIFICATIONS FOR BREACHES OF WARRANTIES, ETC.


--------------------------------------------------------------------------------

10

The Vendor hereby covenants and agrees with the Purchaser and the Purchaser
hereby covenants and agrees with the Vendor (the party or parties so covenanting
and agreeing to indemnify another party or parties hereinafter in this Section
referred to as the “Indemnifying Party” and the party or parties so to be
indemnified being hereinafter called the “Indemnified Party”) to indemnify and
save harmless the Indemnified Party, effective as and from the Closing Date,
from and against any claims, demands, actions, causes of action, damages, loss,
costs, liability or expense (hereinafter in this Section called “Claims”) which
may be made or brought against the Indemnified Party and/or which it may suffer
or incur as a result of, in respect of, or arising out of any non-fulfilment of
any covenant or agreement on the part of the Indemnifying Party under this
Agreement or any incorrectness in or breach of any representation or warranty or
covenant of the Indemnifying Party contained herein or in any certificate or
other document furnished by the Indemnifying Party pursuant hereto.

SECTION SEVEN
CLOSING

7.1.

CLOSING AND CLOSING DATE

The Closing of the sale and purchase herein contemplated shall take place at the
offices of VAN DER WISSEL Law Firm in Calgary, Alberta, on the Closing Date or
upon such earlier or later time and date as may be agreed upon between the
Parties.

SECTION EIGHT
RESTRICTIVE COVENANT

For the period of three (3) years from the Closing the Vendor and its
shareholders, officers and directors, shall not anywhere within 200 kilometres
from the Town of Brooks, without the prior consent in writing of the
Corporation, either individually or in partnership or in conjunction with any
other person or persons, firm or corporation as employee, principal, officer,
agent stockholder or in any other manner whatsoever directly or indirectly carry
on or be engaged or concerned with or interested in or advise or act as
consultant for, lend money to, guarantee the debts or obligations of, or
otherwise provide financial assistance for, a business that is in competition
with the business of the Corporation as conducted by the Corporation at the
Closing Date.

SECTION EIGHT
GENERAL

8.1.

EXPENSES

All Parties shall be responsible for their own legal and audit fees and other
charges and expenses incurred in connection with the purchase and sale of the
Shares, the preparation of this Agreement and all negotiations between the
Parties.

8.2.

TIME OF THE ESSENCE

Time shall be of the essence of this Agreement.

8.3.

GOVERNING LAW


--------------------------------------------------------------------------------

11

This Agreement shall be construed in accordance with the laws of the Province of
Alberta, and the parties hereto attorn to the courts of such jurisdiction.

8.4.

COUNTERPARTS

This Agreement may be executed in several counterparts, each of which so
executed shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument and, notwithstanding their date of
execution, shall be deemed to bear the date as of the date above written.

8.5.

NOTICES

Any notice required or permitted to be given by a Party to the other shall be
given in writing and addressed:

  (a)

if to the Vendor at:

ALTA DISPOSAL LTD.
Suite 300, 840 – 6 Avenue SW
Calgary, Alberta T2P 3E5
Attention: Alex Walsh, President
Telephone: (403) 930-1925
Email: aw@lithiumexplorationgroup.com

  (b)

if to the Purchaser or the Corporation at:

VAN DER WISSEL Law Firm
200, 638 – 11th Ave. S.W.
Calgary, AlbertaT2S 0J7
Telephone: (403) 537-9935
Email: svanderwissel@vdwlaw.ca

Any such notice shall be delivered, or mailed by prepaid registered post. Any
notice delivered as aforesaid shall be deemed to have been received by the Party
to which it is so delivered at the time on the date of its being so delivered.
Any notice mailed as aforesaid shall be deemed to have been received by the
Party to which it is so mailed on the third business day next following the time
on the date of it being so mailed. Any Party may change its address for notice
by giving notice to that effect.

8.6.

ENUREMENT

This Agreement shall enure to the benefit of the Parties, their respective
heirs, successors and permitted assigns.

8.7.

FURTHER ASSURANCES


--------------------------------------------------------------------------------

12

The Vendor will from time to time, on and after the Closing Date, at the request
and expense of the Purchaser, execute and deliver all such other additional
instruments, notices, releases and other documents and shall do all such other
acts and things as may be reasonably necessary to more fully convey the Shares
to the Purchaser.

8.8.

PUBLIC ANNOUNCEMENTS


  (a)

The Parties acknowledge that the Vendor is a wholly owned subsidiary of a
reporting issuer, that the Vendor and its parent company are required to give
public disclosure with respect to the Transaction and any ongoing matters with
respect to the Corporation and the Corporation and the Purchaser hereby consent
to any such disclosure required to satisfy the Vendor’s reporting requirements.

        (b)

Notwithstanding the foregoing, the Parties may disclose any information required
to be disclosed to any federal, provincial, state or local government or
governmental agency or regulatory body, branch, board, agency or necessary to
comply with relevant timely disclosure laws or the requirements of regulatory
authorities, including stock exchange, having jurisdiction in respect of the
securities of the Parties.

Remainder of page left blank intentionally

--------------------------------------------------------------------------------

13

8.9.

SEVERABILITY

If, in any jurisdiction, any provision of this Agreement or its application to
any Party or circumstance is restricted, prohibited or unenforceable, that
provision shall, as to that jurisdiction, be ineffective only to the extent of
that restriction, prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, without affecting the validity or
enforceability of that provision in any other jurisdiction and, if applicable,
without affecting its application to the other parties or circumstances. The
Parties shall engage in good faith negotiations to replace any provision which
is so restricted, prohibited or unenforceable with an unrestricted and
enforceable provision, the economic effect of which comes as close as possible
to that of the restricted, prohibited or unenforceable provision which it
replaces.

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date and
year first above written.

    ALTA DISPOSAL LTD.                       /s/Alexander Walsh   Per: Alexander
Walsh, President                             /s/Natel Hofmann Witness   NATEL
HOFMANN            


    TERO OILFIELD SERVICES LTD.                             /s/Gary Hofmanm  
Per: Gary Hofmann


--------------------------------------------------------------------------------

14

SCHEDULE “A”

--------------------------------------------------------------------------------